Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment to the Claims
An examiner's amendment to amend the claims to the record appears below, which is based off the claims filed by applicant on 2/8/2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given from applicant's representative Brian Drodz over the phone on 3/7/2022.
The examiner and the applicant's representative have arrived at an agreement on amendment that will be applied to the claims. The below claims listing should supersede any previous claim listing.

Amended Claims

1.-12. 	  
	13. 	  A method for managing handover roaming in a communication system comprising a first LPWAN network of a first operator and a second LPWAN network of a second operator, the first network comprising: 
gathering gateways,
a first server responsible for managing said gathering gateways, and 
a second server, coupled to the first server, responsible for controlling the MAC layer for end devices communicating via said gathering gateways,
the second network comprising: 
a third server responsible for interfacing a fourth server and a fifth server with the second server of the first network, 
the fourth server, which implements an application with which at least one end device of the second operator exchanges application data in the context of a defined service subscription with the second operator, and 
the fifth server, responsible for authenticating any end device seeking to join the communication system in order to benefit from the services of the fourth server,
wherein the communication system transports uplink frames including application data from said at least one end device of the second operator to the fourth server by successive relayings of the first, second and third servers when said at least one end device of the second operator is authenticated and furthermore said uplink frames are captured by at least one gathering gateway of the first network,
wherein each gathering gateway of the first network, which has detected an end device of the second operator requesting to join the communication system in order to benefit from the services of the fourth server, directly communicates with the fifth server in order to authenticate said end device of the second operator detected, thereby short-circuiting the first, second and third servers; and 
wherein, the first network having a range of addresses for all the end devices accessing the communication system via the gathering gateways of the first network, the fifth server manages a predetermined subset of addresses of the range of addresses of the first network and attributes an 
	14. 	  The method according to claim 13, wherein the communications with each authenticated end device of the second operator being encrypted, the fifth server supplies the security keys necessary for said encrypted communications and, when a gathering gateway of the first network receives a message from the fifth server indicating that an end device of the second operator has been successfully authenticated and including said security keys, said gathering gateway of the first network relays the security keys to the first server.
	15. 	  The method according to claim 14, wherein the first server relays the security keys to the second server. 
	16. 	  The method according to claim 13, wherein in order to request to join the communication system in order to benefit from the services of the fourth server, each end device of the second operator sends a message including an identifier that uniquely identifies the fifth server, and wherein each gathering gateway of the first network capturing said message determines at which address to contact the fifth server by means of an association previously stored in memory between said identifier and the address for contacting the fifth server. 
	17. 	  The method according to claim 16, wherein on configuration of each gathering gateway of the first network with the identifier that uniquely identifies the fifth server, said gathering gateway of the first network requests a sixth server, responsible for effecting resolutions of domain names, to supply the address for contacting the fifth server by means of said identifier that uniquely identifies the fifth server. 
	18. 	  The method according to claim 17, wherein on configuration of the first server with the identifier that uniquely identifies the fifth server, the first 
	19. 	  The method according to claim 13, wherein when the fifth server receives a plurality of copies of the same message that emanates from an end device of the second operator and which requests to join the communication system, the fifth server effects a deduplication of data and responds to the first copy in sequence of said message. 
	20. 	  The method according to claim 13, wherein when a gathering gateway of the first network receives a message from the fifth server indicating that an end device of the second operator has been successfully authenticated, said gathering gateway of the first network activates a delegation and notifies the first server accordingly, the delegation comprising the following steps: 
allocating a buffer to said end device of the second operator and storing therein useful data subsequently received asynchronously via the first server for the attention of said end device of the second operator; and 
acknowledging any uplink frame subsequently received from said end device of the second operator by constructing and transmitting, on behalf of the second server, downlink frames including respective acknowledgements of said uplink frames and, where applicable, including useful data stored in the buffer allocated to said end device of the second operator; and 
relaying the uplink frame to the first server;
and, on reception of a downlink frame for the attention of said end device of the second operator:
placing the useful data, supplied in the downlink frame, in the buffer allocated to said end device of the second operator. 
	21. 	  The method according to claim 20, wherein each gathering gateway of the first network that receives, coming from the first server, an instruction to deactivate the delegation vis-à-vis an end device of the second operator performs the following steps:
- if the buffer allocated to the end device of the second operator is empty, confirming with the first server that said gathering gateway of the first network has deactivated the delegation vis-à-vis said end device of the second operator; 
- if the buffer allocated to said end device of the second operator is not empty, maintaining the delegation until said buffer is emptied by construction and transmission of said downlink frames by said gathering gateway of the first network.  
	22. 	  The method according to claim 20, wherein each gathering gateway of the first network that has activated the delegation vis-à-vis an end device of the second operator increments a value of a downlink-frame counter as said downlink frames are constructed for the attention of said end device of the second operator and includes, in said downlink frames, the incremented value of the downlink-frame counter, 
and, when said gathering gateway of the first network deactivates the delegation, said gathering gateway of the first network notifies to the first server an up-to-date value of the downlink frame counter. 
	23. 	  A communication system comprising a first LPWAN network of a first operator and a second LPWAN network of a second operator, the first network comprising: 
gathering gateways,
 a first server responsible for managing said gathering gateways, and 
a second server, coupled to the first server, responsible for controlling the MAC layer for end devices communicating via said gathering gateways,
the second network comprising: 
a third server responsible for interfacing a fourth server and a fifth server with the second server of the first network,
 the fourth server, which implements an application with which at least one end device of the second operator exchanges application data in the context of a service subscription defined with the second operator, and
 the fifth server, responsible for authenticating any end device seeking to join the communication system in order to benefit from the services of the fourth server,
the communication system being arranged, in the context of a management of handover roaming between the first network and the second network, to transport uplink frames including application data from said at least one end device of the second operator to the fourth server by successive relaying s of the first, second and third servers when said at least one end device of the second operator is authenticated and furthermore when said uplink frames are captured by at least one gathering gateway of the first network,
the communication system wherein each gathering gateway of the first network, which has detected an end device of the second operator requesting to join the communication system in order to benefit from the services of the fourth server is arranged to directly communicate with the fifth server in order to authenticate said end device of the second operator detected, thereby short-circuiting the first, second and third servers; and 
wherein, the first network having a range of addresses for all the end devices accessing 
	24. 	  A method for managing handover roaming in a communication system comprising a first LPWAN network of a first operator and a second LPWAN network of a second operator, the first network comprising: 
gathering gateways,
a first server responsible for managing said gathering gateways, and 
a second server, coupled to the first server, responsible for controlling the MAC layer for end devices communicating via said gathering gateways,
the second network comprising: 
a third server responsible for interfacing a fourth server and a fifth server with the second server of the first network, 
the fourth server, which implements an application with which at least one end device of the second operator exchanges application data in the context of a defined service subscription with the second operator, and 
the fifth server, responsible for authenticating any end device seeking to join the communication system in order to benefit from the services of the fourth server,
wherein the communication system transports uplink frames including application data from said at least one end device of the second operator to the fourth server by successive relayings of the first, second and third servers when said at least one end 
wherein each gathering gateway of the first network that has detected an end device of the second operator requesting to join the communication system in order to benefit from the services of the fourth server communicates with the fifth server in order to authenticate said end device of the second operator detected, short-circuiting the first, second and third servers;
wherein the first network having a range of addresses for all the end devices accessing the communication system via the gathering gateways of the first network, the fifth server manages a predetermined subset of addresses of the range of addresses of the first network and attributes an address from among said predetermined subset of addresses to any end device of the second operator that is in handover roaming via the first network and is authenticated by the fifth server, 
wherein when a gathering gateway of the first network receives a message from the fifth server indicating that an end device of the second operator has been successfully authenticated, said gathering gateway of the first network activates a delegation and notifies the first server accordingly, the delegation comprising the following steps: 
allocating a buffer to said end device of the second operator and storing therein useful data subsequently received asynchronously via the first server for the attention of said end device of the second operator; and 
acknowledging any uplink frame subsequently received from said end device of the second operator by constructing and transmitting, on behalf of the second server, downlink frames including respective acknowledgements of said uplink frames and, where applicable, including 
relaying the uplink frame to the first server;
and, on reception of a downlink frame for the attention of said end device of the second operator:
placing the useful data, supplied in the downlink frame, in the buffer allocated to said end device of the second operator. 


Allowable Subject Matter
Claims 13-24 are allowed. 
The following is an examiner's statement of reasons for allowance: 
Regarding claims 13 and 23-34, the applicant substantially amended the claims, further narrowing the scope. An updated search has been performed and no new prior art has been found that solely, or in any reasonable combination, reads on the limitations in the amended claims. The applicant’s arguments regarding the rejection of the amended claims using the prior art on the record are persuasive. None of the prior art, alone or in combination, teaches all the limitations in the amended claims 13 and 23-24. 
Claims 14-22 are allowed as they depend on the allowable claim 13.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474